Title: General Orders, 5 April 1783
From: Washington, George
To: 


                        
                            
                             Saturday, April 5th 1783
                            Parole Wilton
                            Countersigns Xerif. Yaucon.
                        
                        For tomorrow Major Pettengell
                        B. Qr Mr Jersey Brigade
                        For duty the 8th Massachusetts regiment.
                        No Amunition to be issued from the Magazine untill further orders.
                        The Muster and inspection of the Army for the month of March is countermanded untill further orders.
                        Lieutenant Colonel Cochran, Majors Scott and Gibbs Doctr Cochran Director of the Hospitals with one Hospital
                            surgeon will constitute a Board to assemble at the New building on monday next for the inspection of the Invalids
                            belonging to the corps in this Cantonment; the Commanding officers of corps are requested to have the men of their
                            respective Corps who have been returned unfit for duty by the Inspector produced to the Board at the time and place above
                            mentioned—A surgeon or mate to attend with the men of the corps they belong to—The Board will proceed on the principles
                            laid down in the orders of the 3d of August 1782 and report accordingly.
                        A Simular Board will meet at West point for the Inspection of the Invalids of that garrison and Hazens
                            regiment coming under the before mentioned discription as soon as Doctor Cochran can attend, of which he is requested to
                            give Major Genl Knox notice who will be pleased to order three Field officers for that purpose.
                    